Citation Nr: 9934654	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a broken jaw.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to May 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision from the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO), which denied entitlement to service 
connection for rheumatoid arthritis; hardening of the 
arteries to the brain; a broken jaw; cervical stenosis with 
radiculopathy, claimed as nerve damage to the neck area, C5-
C6; ureteral stone, claimed as kidney problems; hypertension; 
and major depression, claimed as mental problems.

In a June 1997 written statement to the RO, the veteran 
withdrew all issues on appeal with the exception of 
entitlement to service connection for a broken jaw, a back 
condition, and a nervous condition.  Thus, the Board will 
address only those issues in this decision.  The veteran also 
withdrew his request for a RO hearing in the June 1997 
written statement.



FINDINGS OF FACT

1.  Competent medical evidence of a current disability 
related to a broken jaw has not been presented.

2.  Competent medical evidence of a nexus between a current 
back disorder and any incident of service has not been 
presented.

3.  Competent medical evidence of a nexus between an acquired 
psychiatric disorder and an incident of service has not been 
presented.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
broken jaw is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although efforts have been made by VA to obtain the veteran's 
service medical records, the National Personnel Records 
Center (NPRC), in response to VA requests, reported the 
records may have been destroyed in the 1973 NPRC fire.  NPRC 
could not confirm the existence of such records; only the 
fact that if they had been stored at the Records Center, they 
would have been stored in an area damaged by the fire.  The 
Board realizes in cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of this veteran's claims 
was undertaken with this duty in mind. 

Factual Background

The VA Medical Center in Nashville, Tennessee reported that 
they had no records of treating the veteran from 1990 to the 
present.

A January 1990 treatment record from the VA Medical Center in 
Honolulu, Hawaii reflects the veteran was involved in a moped 
accident and suffered a contusion to the right rib cage, the 
left knee, and the right thigh as well as an ulnar nerve 
injury to the left hand.

Treatment records from the VA Medical Center in Sepulveda, 
California dated from January 1993 to February 1993 reflect 
complaints of right shoulder pain.  An impression of an 
abnormal electromyography (EMG) study with evidence of 
chronic active neuropathic process involving the right C5-C6, 
consistent with radiculopathy, was noted.  

Treatment records from the VA Medical Center in West Los 
Angeles dated from March 1994 to April 1996 reflect diagnoses 
and treatment of a left distal ureteral stone status post 
left ureteroscopy, left stone extraction, and left stent 
placement as well as cervical cord impingement due to disc 
disease, C5-C6 radiculopathy.  The veteran's past medical 
history was noted as significant for a myocardial infarction 
in the 1980's and hypertension.  It was noted that a magnetic 
resonance imaging study of the cervical spine revealed 
osteophytes and degenerative joint disease in the cervical 
spine and a bad disk at L3-L4.  

VA treatment records dated in July 1994 reflect an impression 
of a fracture of the lateral malleolus

Relevant treatment records from the VA Medical Center in 
Sepulveda, California dated from 1994 to 1996 reflect 
treatment and diagnoses of lumbar and cervical radiculopathy, 
major depression, hypertension, recurrent kidney stones, low 
back pain, and rheumatoid arthritis.  Clinical records also 
note that the veteran reported feeling continuously depressed 
since his childhood with severe episodes triggered by 
financial problems or other dissatisfactions with his socio-
economic situation.  It was also noted that the veteran had 
become involved in numerous fight situations and sustained a 
broken jaw during a fight while in the military.  

A September 1996 statement from a social worker reflects that 
the veteran was a high risk for suicide based on his 
demographics and increasing despondency over his financial 
situation.  It was noted that the veteran had been 
hospitalized for his psychiatric condition in July 1996 and 
his condition was deteriorating.  

An October 1996 record notes that the Cincinnati, Ohio VA 
Medical Center did not have any treatment records for the 
veteran for the time period of 1995 to the present.

A November 1996 record reflects that the veteran was awarded 
Social Security disability benefits.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

The veteran contends that service connection is warranted for 
a broken jaw, a back disorder, and an acquired psychiatric 
disorder.  

In regard to the claim of entitlement to service connection 
for a broken jaw, the Board finds that service connection is 
not warranted.  Although the medical evidence of record notes 
that the veteran reportedly sustained a broken jaw during his 
military service, competent medical evidence of residuals of 
such an injury has not been presented. In other words, the 
record is silent for any or medical or other competent 
evidence to suggest that the veteran currently suffers from 
any residuals of a broken jaw or any other jaw trauma 
attributable to an incident of service.  In the absence of 
competent medical evidence of a current disability linked to 
service, the veteran's claim of entitlement to service 
connection for a broken jaw is not well grounded and must be 
denied.

The veteran has also claimed entitlement to service 
connection for a back disorder.  The medical evidence of 
record reflects that the veteran suffers from lumbar and 
cervical radiculopathy as well as low back pain.  The Board 
recognizes that the veteran's service medical records are not 
of record because they may have been destroyed in the NPRC 
fire; however, the evidence of record is silent for any 
treatment related to the back until 1993, more than thirty 
years after the veteran's discharge from service.  The Board 
finds this insufficient to demonstrate the presence of a 
chronic disorder in service or to establish continuity of 
symptomatology so as to warrant further development under 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Additionally, competent medical evidence of a nexus 
between the veteran's current back disorder and an incident 
of service has not been presented.  Unfortunately, in the 
absence of such evidence, the claim is not well grounded and 
must be denied.  

In regard to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the record 
reflects a current diagnosis of a major depressive disorder.  
The Board notes that treatment records from the Sepulveda VA 
Medical Center reflect that the veteran reported feeling 
continuously depressed since childhood with severe episodes 
triggered by financial and socio-economic difficulties.  
Although the veteran reported being treated by a psychologist 
during his military service, the medical evidence of record 
is silent for any treatment related to a psychiatric disorder 
until 1994, more than thirty years after his discharge from 
service.  The record is further silent for competent medical 
evidence of a nexus between the veteran's acquired 
psychiatric disorder and any incident of service, nor does 
the evidence suggest that the veteran's psychiatric disorder 
was aggravated in any way by his military service.  In the 
absence of such evidence, the veteran's claim is not well 
grounded and must be denied.

Unfortunately, the contentions of the veteran are not 
supported by the medical evidence of record.  As stated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999), where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that the veteran possesses any 
medical expertise.  Thus, his lay medical assertions to the 
effect that his military service caused or substantially or 
materially contributed to his back disorder or acquired 
psychiatric disorder have no probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 



ORDER

The claim of entitlement to service connection for a broken 
jaw is denied.

The claim of entitlement to service connection for a back 
disorder is denied.

The claim of entitlement to an acquired psychiatric disorder 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

